Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 1 of 12 PageID: 24




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                TRENTON VICINAGE


 PATRICIA CUNNINGHAM
                   Plaintiff,

 v.                                          CIVIL ACTION

 THE HOME DEPOT, INC.,
 HOME DEPOT U.S.A., INC.,                    NO. 3:18-cv-15129(FLW)(LHG)
 JOHN DOES 1-10 (fictitious names)
 and ABC CORPORATION 1-10
 (fictitious names),

                    Defendants.




                         PLAINTIFFS’ BRIEF IN SUPPORT OF
                            MOTION TO REMAND CASE



                       Motion Returnable: December 17, 2018


                            CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, LLC
                            9 Robbins Street
                            Toms River, New Jersey 08753
                            Email: GAhladianakis@cldds.com
                            Attorneys for Plaintiff
                            Our File No. 7871-002



 Gary Ahladianakis, Esq.
 Counsel of Record & On the Brief
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 2 of 12 PageID: 25




                                       TABLE OF CONTENTS
                                                                                                           Page


 I.     PRELIMINARY STATEMENT........................................................................         1
 II.    GENERAL STATEMENT OF FACTS.............................................................               1
 III.   LEGAL ARGUMENT
        PLAINTIFFS MOTION TO REMAND THIS MATTER BACK TO SUPERIOR
        COURT OF NEW JERSEY SHOULD BE GRANTED....................................                            3
               A.       Applicable Standard of Law......................................................     3
                B.      Defendant Failed to Meet the 30-Day Requirement for Filing a
                        Notice of Removal Pursuant to 28 U.S.C. §1446(b).................                    3
                C.      Defendant Fails to Satisfy Its Burden of Showing that Federal
                        Diversity Jurisdiction is Satisfied in this Matter.........................          6

        DEFENDANT SHOULD BE REQUIRED TO PAY COSTS, INCLUDING
        ATTORNEY'S FEES, UNDER 28 U.S.C. §1447(c) FOR IMPROPERLY
        REMOVING THIS CASE TO FEDERAL COURT...................................                               7
                                                                                                                  ;

 IV.    CONCLUSION                                                                                           9



                                                                                                                  i
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 3 of 12 PageID: 26




                                  TABLE OF AUTHORITIES
                                                                       Page
 CASES
 Abels v. State Farm Fire & Cas. Co.,
 770 F.2d 26, 29 (3d Cir. 1985)                                          3
 Bover v. Snap-On Tools Corp..
 913 F.2d 108, 111 (3d Cir. 1990)                                        3
 Brown v. Jevic,
 575 F.3d 322, 326 (3d Cir. 2009)                                        3
 Efford v. Milam
 368 F. Supp. 2d 380, 384 (E.D. Pa. 2005)                                4

 Farina v. Nokia. Inc..
 625 F.3d 97, 113 (3d Cir. 2010)                                         4

 Mints v. Educational Testing Service,
 99 F.3d 1253, 1260 (3d Cir. 1996)                                     7,8

 Portillo v. Nat'l Freight, Inc..
 169 F. Supp. 3d 585, 593 (D.N.J. 2016)                                  4

 Steel Valiev Auth. v. Union Switch & Signal Div.
 809 F.2d 1006, 1010 (3d Cir. 1987)                                      3

 STATUTES

 28 U.S.C. §1446(b)                                                    1,3,5

 28 U.S.C. §1446(b)(1)                                                  5,7

 28 U.S.C. § 1446(b)(3)                                                4,5,8

 28 U.S.C. §1332                                                             6

 28 U.S.C. §1447(c)                                                          7
                                                                                 !

 RULES

 R. 4:58-1 a                                                            2,6




                                                                                 I
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 4 of 12 PageID: 27



                               PRELIMINARY STATEMENT

        The subject motion filed on behalf of Plaintiff, Patricia Cunningham (“Plaintiff’)

 demonstrates that this matter should be remanded back to Superior Court of the State

 of New Jersey, Monmouth County inasmuch as Defendant’s Notice of Removal to the

 United States District Court for the State of New Jersey, filed on October 19, 2018, was

 procedurally deficient under 30-day requirement set forth in 28 U.S.C. § 1446(b) and

 also because this Court lacks subject matter jurisdiction over this case as the matter in

 controversy does not exceed $75,000.00.

                            GENERAL STATEMENT OF FACTS


        1.      Plaintiff filed a civil action in the courts of the State of New Jersey alleging

 personal injury and damages as result of store merchandise falling on her while she

 was at The Home Depot store located in Neptune, New Jersey.

        2. Plaintiff’s Complaint in state court was filed on January 31, 2018, under

 Docket No. MON-L-367-18 (hereinafter, “the State Court Action”). (Exhibit A).

        3. An Answer to the Plaintiff’s Complaint in state court was filed by Defendant

 Home Depot U.S.A., Inc. (“Home Depot”), via Stipulation of Extension entered between

 the parties, on April 4, 2018. (Exhibit “B”).

        4. On June 25, 2018, counsel for Defendant, Home Depot, sent a formal

 demand for Plaintiff’s written Statement of Damages. (Exhibit “C”).

        5. On July 26, 2018, Plaintiff’s counsel sent defense counsel a

 Statement of Damages setting forth a $76,349.79 settlement demand. (Exhibit “D”).

        6. Defendant responded to Plaintiff’s settlement demand of $76,349.79 via

 e-mail, dated September 4, 2018, making a counter offer of $10,000. (Exhibit “E”).

                                                 l
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 5 of 12 PageID: 28




                                                                                                !
         7. Defendant made a second demand for Plaintiffs Statement of Damages, via

 e-mail dated September 19, 2018. (Exhibit “F”).

        8. Plaintiff responded to Defendant’s second demand for a written Statement of

 Damages, via email dated September 20, 2018, by reminding defense counsel that

 Plaintiff’s Statement of Damages was already provided and attached a copy of Plaintiffs

 previous correspondence of July 26, 2018, wherein Plaintiffs settlement demand was

 originally set forth. (Exhibit “G”).

        9. Defendant filed a Notice of Removal to Federal Court on October 19, 2018.

 (Exhibit “H”).
                                                                                            i
        10. Plaintiff filed an Offer of Judgment in the State Court Action under New

 Jersey Court Rule 4:58-1 in the amount of $74,757.00 on October 19, 2018. (Exhibit “I”).
                                                                                            !




                                                                                            !


                                                                                            !




                                             2
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 6 of 12 PageID: 29



                                     LEGAL ARGUMENT

 I.     PLAINTIFF’S MOTION TO REMAND THIS MATTER BACK TO
        SUPERIOR COURT OF NEW JERSEY SHOULD BE GRANTED

 A.     Applicable Standard of Law
                                                                                                 l
        On a motion to remand, the removing party bears the burden of demonstrating

 that removal was proper. Boyer v. Snap-On Tools Corn., 913 F.2d 108, 111 (3d Cir.

 1990). In other words, the removing party, herein the defendant, has the burden of

 establishing that the federal court has jurisdiction and the notice of removal was timely

 filed. ]d. Furthermore, as the Third Court has clearly held, "[r]emoval statutes are to be

 strictly construed, with all doubts to be resolved in favor of remand." Brown v. Jevic, 575

 F.3d 322, 326 (3d Cir. 2009): Steel Valiev Auth. v. Union Switch & Signal Div.. 809 F.2d

 1006, 1010 (3d Cir. 1987); Abels v. State Farm Fire & Cas. Co.. 770 F.2d 26, 29 (3d

 Cir. 1985).

 B.     Defendant Failed to Meet the 30-Day Requirement for Filing a Notice of
        Removal Pursuant to 28 U.S.C. § 1446(b).


        28 U.S.C. § 1446(b), in relevant part, states as follows:

        The notice of removal of a civil action or proceeding shall be filed within 30
        days after the receipt by the defendant, through service or otherwise, of a
        copy of the initial pleading setting forth the claim for relief upon which such
        action or proceeding is based, or within 30 days after the service of
        summons upon the defendant if such initial pleading has then been filed in
        court and is not required to be served on the defendant, whichever period
        is shorter.

        28 U.S.C. § 1446(b) further states that “if the case stated by the initial pleading is
                                                                                                 i
 not removable, a notice of removal may be filed within thirty days after receipt by the

 defendant, through service or otherwise, of a copy of an amended pleading, motion,




                                               3
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 7 of 12 PageID: 30



 order or other paper from which it may first be ascertained that the case is one which is

 or has become removable.”

        Therefore, if a plaintiff’s pleading discloses federal jurisdiction on its face, a

 defendant must petition for removal within thirty (30) days of receiving a copy of the

 pleading setting forth the removable claim. Farina v. Nokia. Inc., 625 F.3d 97, 113 (3d

 Cir. 2010). If, however, the initial pleading does not demonstrate a basis for removal

 the petition must "be filed within 30 days after receipt by the defendant" of a litigation

 document (either an "amended pleading, motion, order or other paper") demonstrating

 sufficient jurisdictional facts. 28 U.S.C. § 1446(b)(3). Portillo v. Nat'l Freight. Inc., 169 F.

 Supp. 3d 585, 593 (D.N.J. 2016).

        While the Third Circuit has not decided what constitutes "other paper" under

 §1446(b), "cases from other circuits have dealt with the issue, and while some courts

 have concluded that 'other paper' must be those actually filed in the case, the majority

 of courts have given the reference to 'other paper' an embracive construction and have

 included a wide array of documents within its scope.'" Efford v. Milam. 368 F. Supp. 2d

 380, 384 (E.D. Pa. 2005).

        Nevertheless, in the instant matter, there is no dispute that the basis for
                                                                                                    |
 Defendant’s petition for removal was based upon diversity jurisdiction and relyied upon

 the settlement demand, set forth in Plaintiff counsel’s correspondence of July 26, 2018

 in the amount of $76,349.79. Therefore, whether Plaintiffs counsel correspondence of

 July 26, 2018 constitutes “other paper,” as that term is defined in § 1446(b), is of no

 moment under the facts of this case inasmuch as Defendant’s petition for removal is

 well beyond the 30-day requirement, even if the written correspondence from one                    i



                                                4
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 8 of 12 PageID: 31



 counsel to another is deemed to constitute “other paper” as that term is used in

 §1446(b). Specifically, Defendant’s petition for removal was filed on October 19, 2018,

 which is nearly three (3) months after defense counsel received Plaintiff’s

 aforementioned statement of damages via e-mail (and regular mail) on July 26, 2018.

        Moreover, Defendant’s anticipated argument that the 30-day period under

 §1446(b) did not begin to accrue until Defendant’s receipt of Plaintiff counsel’s

 correspondence of September 20, 2018, is simply without merit. Here, defense counsel

 made a second request to Plaintiff for her written statement of damages via e-mail of

 September 19, 2018. (See Cert, of Plaintiff’s Counsel, Exhibit “F”). In fact, Defendant’s

 second request for a written statement of damages was made after defense counsel

 already responded to Plaintiff’s initial settlement demand, via e-mail dated September 4,

 2018, wherein Defendant made a counter offer of $10,000 to settle Plaintiff’s claims.

 (See Cert, of Plaintiff’s Counsel, Exhibit “E”). This offer was rejected by the Plaintiff.

        Nevertheless, Plaintiff’s counsel responded to Defendant’s second request for a

 written Statement of Damages, via e-mail of September 20, 2018, by reminding defense

 counsel that Plaintiff’s Statement of Damages was already provided and attaching a

 copy of Plaintiffs original statement of damages for the same amount of $76,349.79

 that was previously made via letter dated July 26, 2018. (See Cert, of Plaintiff’s

 Counsel, Exhibit “G”). There were no further communications thereafter from defense

 counsel and, after Plaintiff’s counsel sent a “10-day letter,” dated October 9, 2018, to

 Defendant for failing to provide outstanding discovery, Defendant filed a petition for

 removal on October 19, 2018.




                                                5
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 9 of 12 PageID: 32



        Accordingly, Plaintiff submits that this matter should be remanded back to New

 Jersey Superior Court inasmuch as Defendants' tardy removal of this matter to Federal

 Court on October 19, 2018, i.e., 85 days after receipt of Plaintiff counsel’s settlement

 demand set forth in the correspondence sent and received by Defendant on July 26,

 2018, plainly exceeded the 30-day requirement of 28 U.S.C. §§ 1446(b)(1) and (b)(3).


 C.     Defendant Fails to Satisfy Its Burden of Showing that Federal Diversity
        Jurisdiction is Satisfied in this Matter.


        In order for a case to be properly removed to Federal Court pursuant to 28

 U.S.C. §1332, there must be the following: (1) an amount in controversy exceeding

 $75,000.00; and (2) complete diversity between the parties. The burden of proving

 diversity is on the party invoking the same.

        In this case, the Court lacks subject matter jurisdiction pursuant to 28 U.S.C.

 §1332 because the amount in controversy does not exceed $75,000. Specifically, on

 October 19, 2018, Plaintiff filed an Offer of Judgment, pursuant to New Jersey Court

 Rule 4:58-1, allowing judgment to be entered in favor of Plaintiff in the amount of

 $74,757.00. (See Cert, of Plaintiffs Counsel, Exhibit “I”). Pursuant to New Jersey Court

 Rules, a making of an offer of judgment constitutes a withdrawal of all previous offers

 made by that party. R. 4:58-1 a.

       Accordingly, the Defendant cannot meet its burden of establishing, by a

 preponderance of the evidence, that this federal court has jurisdiction over this matter

 inasmuch as the amount in controversy does not exceed the threshold amount of

 $75,000.




                                                6
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 10 of 12 PageID: 33




  II.      DEFENDANT SHOULD BE REQUIRED TO PAY COSTS, INCLUDING
           ATTORNEY’S FEES, UNDER 28 U.S.C. 1447(c) FOR IMPROPERLY
           REMOVING THIS CASE TO FEDERAL COURT


           Given that Defendant’s removal of this matter to Federal Court on October 19,

  2018, plainly exceeded the 30-day requirement set forth under 28 U.S.C. §§ 1446(b)(1)

  and (b)(3), Defendant well knew that this matter should never have been removed in the

  first place. Therefore, Defendant should be required to pay the costs Plaintiff has

  incurred, including attorney’s fees, in making this motion to remand this case to state

  court.

           The statute governing removal clearly provides for attorney’s fees where removal

  is inappropriate. 28 U.S.C. 1447(c) provides that:

              A motion to remand the case on the basis of any defect other than lack
              of subject matter jurisdiction must be made within 30 days after the
              filing of the notice of removal under section 1446(a) [28 U.S.C. §
              1446(a)]. If at any time before final judgment it appears that the district
              court lacks subject matter jurisdiction, the case shall be remanded. An
              order remanding the case may require payment of just costs and
              any actual expenses, including attorney fees, incurred as a result
              of the removal. A certified copy of the order of remand shall be mailed
              by the clerk to the clerk of the State court. The State court may
              thereupon proceed with such case.
              (Emphasis supplied.)
           The Third Circuit has held that “we agree with other courts of appeals which have

 held that the district court may require the payment of fees and costs by a party which

 removed a case which the court then remanded, even though the party removing the

 case did not act in bad faith.” Mints v. Educational Testing Service. 99 F.3d 1253,1260

 (3d Cir. 1996).


                                                 7
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 11 of 12 PageID: 34



                In this case, Defendant, Home Depot, as the removing party, lacked an

  objectively reasonable basis for seeking removal of this matter from state court when it

  filed a Notice of Removal on October 19, 2018. Defendant’s attempt to circumvent the

  30-day requirement by sending a second demand for a statement of damages to the

  plaintiff, after one was already provided by Plaintiff via letter dated July 26,2018 and

  even responded to with a counter-offer of settlement by Defendant on September 4

  2018, was pure gamesmanship in an effort to circumvent the black letter requirements

  of Federal Law. Such practices by litigants, especially large corporate entities as Home

  Depot in this matter, with deep pockets to pay counsel for the filing of a clearly improper

  petition for removal to Federal Court without any reasonably objective basis, should be

  discouraged by this Court by awarding Plaintiff costs and attorney’s fees incurred with

  the filing of the instant Motion to Remand. And, as the Third Circuit has held, a showing

  of bad faith on the part of the removing party is not required for the entry of costs and

  expenses incurred. Mints, supra, 99 F.3d at 1260.

        Accordingly, this Court should enter an Order requiring Home Depot to make a

  payment of Plaintiff’s costs and expenses, including attorney’s fees, incurred in

  connection with the removal of this matter to Federal Court when the explicit 30-day

  requirement set forth under §1446(b)(3) was not even close to being met and, thus,

  Defendant had no reasonable basis for removing this matter to Federal Court.




                                               8
Case 3:18-cv-15129-FLW-LHG Document 4-1 Filed 11/16/18 Page 12 of 12 PageID: 35



                                        CONCLUSION

         Based upon the foregoing, it is respectfully submitted that Plaintiff’s Motion to

  Remand this matter to State Court should be granted in its entirety.

                                            Respectfully submitted,
                                            CARLUCCIO, LEONE, DIMON, DOYLE &
                                            SACKS, LLC


                                            By:    s/ Gary Ahladianakis
                                                    Gary Ahladianakis, Esq.
                                                    Attorneys for Plaintiff


  Dated: November 16, 2018




                                               9
